Citation Nr: 1514516	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-14 704	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for heart disease, status post myocardial infarction.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, including as due to exposure to herbicides.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for flat feet/foot pain problems.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for nerve damage due to a vasectomy.

6.  Entitlement to service connection for cardiac arrhythmia/abnormal electrocardiogram (EKG), including as due to exposure to herbicides.

7.  Entitlement to service connection for prostatitis, including as due to exposure to herbicides.

8.  Entitlement to service connection for left and right lower extremity arterial stenosis (claimed as blockage), including as due to exposure to herbicides.

9.  Entitlement to service connection for residuals of pseudomonas external ear infection.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to service connection for a chronic left foot synovial cyst, status post removal.

12.  Entitlement to service connection for irritable bowel syndrome (IBS).

13.  Entitlement to service connection for a thoracic spine disability.

13.  Entitlement to service connection for a cervical spine disability.

15.  Entitlement to an initial compensable rating for a hiatal hernia.

16.  Entitlement to an initial compensable rating for a chronic left ankle injury with degenerative joint disease (left ankle disability).

17.  Entitlement to a compensable rating for hemorrhoids.

18.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

Service connection for heart disease was denied in final rating decision issued in March 1995.  Intervening regulatory changes, discussed below, created a new basis of entitlement to service connection for heart disease.  As such, the claim is decided de novo without the need for new and material evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issues of entitlement to service connection for diabetes mellitus, type II, erectile dysfunction including as due to diabetes mellitus, type II, and skin cancers, were raised in a September 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The TDIU issue is raised in conjunction with the appeals of the initial ratings for hiatal hernia, hemorrhoids, and a left ankle disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The matters of entitlement to service connection for hypertension, lumbar spine disability, flat feet/foot problems, nerve damage due to a vasectomy, prostatitis and cardiac arrhythmia/abnormal EKG, including as due to exposure to herbicides, residuals of pseudomonas-external ear infection, right shoulder disability, chronic left foot synovial cyst, status post removal, IBS, thoracic and cervical spine disabilities, initial compensable ratings for hiatal hernia, left ankle disability, and hemorrhoids, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 1991 rating decision denied service connection for flat feet; and a March 1995 rating decision denied service connection for bilateral tarsal tunnel syndrome (also claimed as nerve damage to the right foot), and nerve damage due to a vasectomy; and declined to reopen previously denied claims for service connection for hypertension and a lumbar spine disability; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decisions.

2.  The evidence added to the record since the April 1991 and March 1995 decisions relates to bases for the previous denials and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's heart disease, status post myocardial infarction, is related to his exposure to herbicide agents in service.

4.  The Veteran has current arterial stenosis of the left and right lower extremities, diagnosed as peripheral vascular disease (PVD) and peripheral arterial disease (PAD), that had its onset in service.



CONCLUSIONS OF LAW

1.  The April 1991 rating decision denying entitlement to service connection for flat feet, and the March 1995 rating decision denying entitlement to service connection for bilateral tarsal tunnel syndrome (claimed as nerve damage to the right foot), and nerve damage due to a vasectomy, and declining to reopen previously denied claims for service connection for hypertension and a lumbar spine disability, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the April 1991 and March 1995 RO decisions is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for heart disease, status post myocardial infarction, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for arterial stenosis of the left and right lower extremities (claimed as blockage) have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A. Hypertension, Lumbar Spine Disability, Flat Feet/Foot Pain Problems, and Nerve Damage Due to a Vasectomy

An April 1991 rating decision denied the Veteran's claims for service connection for hypertension, a lumbar spine disability, and flat feet, on the basis that there isolated instances of elevated blood pressure readings in March 1980, September 1985, and April 1987, but no diagnosis of hypertension in service or to a compensable degree within one year of his discharge from active service.  The RO further found that the Veteran was treated for back pain in service in April 1972 and March 1980 but had no residual disability.  There was no finding of flat feet in service.  

The Veteran was notified of the RO's April 1991 determination and his appellate rights but did not perfect an appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the April 1991 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In December 1994, the RO received the Veteran's claim for service connection for nerve damage due to a vasectomy and bilateral tarsal tunnel syndrome (claimed as nerve damage to the right foot) and his request to reopen his previously denied claims for service connection for hypertension and a lumbar spine disability.  

The March 1995 rating decision denied the Veteran's claim for service connection for nerve damage due to a vasectomy, finding that service medical records showed treatment for an elective vasectomy in October 1985 with notes of a sperm granuloma in October and November 1985, without evidence of complaints of or treatment for residual nerve damage.  The RO also denied the Veteran's request to reopen his previously denied claims for service connection for hypertension and a lumbar spine disability, finding that new and material evidence was not received.

The Veteran was notified of the RO's March 1995 determination and his appellate rights but did not perfect an appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the March 1995 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. at 117.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 512-513. 

The evidence added to the record since the March 1995 rating decision includes the Veteran's written and oral statements in support of his claims.

During his September 2014 Board hearing, the Veteran testified that his hypertension, lumbar spine disability, flat feet/foot pain problems, and nerve damage due to a vasectomy, started in service and continued since that time.  See Board hearing transcript at pages 36-37.

The Veteran's testimony relates to the previously unestablished elements of a current cardiovascular disability and a link between current hypertension, lumbar spine, foot, and nerve damage due to a vasectomy conditions, and service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened. See McLendon v. Nicholson, 20 Vet. App. at 81; Shade, 24 Vet. App. at 117-20.


II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arteriosclerosis and cardio-vascular renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (August 31, 2010).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A. Heart Disease, Status Post Myocardial Infarction

Analysis

The Veteran has current diagnoses of arteriosclerotic heart disease and status post "AMI" (acute myocardial infarction).  See February 11, 2013 VA Ischemic Heart Disease Disability Benefits Questionnaire from S.D.B., M.D.  Thus, the Veteran has a current disability.

Service personnel and treatment records clearly show that the Veteran was stationed at the RTAFB in Nakhon, Thailand.  He has also credibly reported visiting Cam Ranh Air Base in Vietnam.  Giving the Veteran the benefit of the doubt, the Board finds his job duties brought him near the perimeter of the Nakhon RTAFB and he was likely exposed to herbicides during service.

As such, service connection for heart disease, status post myocardial infarction, is warranted and the Veteran's appeal is granted.  38 U.S.C.A. §§ 5108(b); 1116; 38 C.F.R. §§ 3.307, 3.309.

B. Arterial Stenosis of the Lower Extremities (Claimed as Blockage)

Contentions

In his October 2010 notice of disagreement, the Veteran notes that he experienced frequent leg and foot pain in military service.  He also notes that his service treatment records show that he developed very high cholesterol levels during active service that treating physicians associated with his PVD.  The Veteran indicates that he sought medical treatment for leg pain in 1988, shortly after discharge, for which he received back injections at a pain clinic that did not resolve his pain.  The lower extremity blockages were found and diagnosed in approximately 1990.  

Analysis

The record shows a current diagnosis of severe PVD.  See February 10, 2013 VA Artery and Vein Conditions Disability Benefits Questionnaire from Dr. S.D.B.  Dr. B. noted the Veteran's long history of recurrent right leg claudication requiring three surgeries and that he was at high risk of losing his right leg in 2012.  Left leg claudication was also noted.  Erectile dysfunction was related to the PVD.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

Service treatment records reflect do not discuss treatment for PVD or PAD.  A March 1980 clinical record indicates that the Veteran had elevated blood sugar findings.  When examined for retirement in February 1987, he had increased cholesterol (total cholesterol was 384 milligrams per deciliter (mg/dl) and high density lipoproteins (HDL) was 36 mg/dl).  

Nevertheless, the Veteran has not contended that he received treatment for leg pain in service.  Rather he contends that he first sought medical treatment for leg pain after discharge and that his disability was not diagnosed until approximately 1990.

The record includes the Veteran's consistent statements of having leg and foot pain in service for which he did not seek treatment and of having high cholesterol in service.  

The Veteran is competent to report having in-service leg and foot pain.  Jandreau v. Nicholson, 492 F.3d at 1377.  As explained above, there is some evidence contradicting such reports.  However, resolving reasonable doubt in his favor, the Board concludes that his reports are credible.  38 U.S.C.A. § 5107(b).  Accordingly, the second required element for service connection is satisfied.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Post service private medical records, dated from 1990, reflect the Veteran's complaints of leg and calf pain.  

The September 6, 1990 private hospital record indicates that the Veteran was treated for chest pain and had known elevated cholesterol and triglycerides for which he took prescribed medication.  

A May 13, 1991 private hospital record includes an impression of a vasospastic disorder and findings of right leg causalgia.  A right lumbar sympathectomy was planned.  

According to a February 1992 private internal medicine consultation report, the Veteran had a history of severe right leg pain and burning discomfort since a lumbar sympathectomy in 1991 for presumed PVD.

Subsequent private medical records reveal that femoral popliteal bypass surgery was repeatedly performed on the Veteran's right lower extremity, and that he had multiple angioplasty and stent procedures, bilaterally.

In a February 2005 statement, M.L.C., M.D., a cardiologist, reported treating the Veteran since 1990.  Dr. M.L.C. noted the Veteran's exposure to Agent Orange in service and observed that there appeared to be significant risks for development of coronary artery disease and PVD engendered by the Veteran's active service.  

In a July 10, 2008 letter, T.P., M.D., a vascular surgeon, noted the Veteran's history of right lower extremity surgeries and that the left leg had some mild claudication at several blocks.  

A November 2008 private hospital record regarding the Veteran's right calf surgery, notes that he had PVD with claudication.  Two stents placed in his left superficial femoral artery were patent.  The left posterior tibial artery was occluded distally.

In a February 9, 2009 letter, Dr. T.P., the vascular surgeon, indicated that he cared for the Veteran for the past five years.  The Veteran was initially seen in June 2004, after he underwent cadervic vein bypass in 1998.  This was done for difficulty walking.   The physician stated that the Veteran's "pain with the lower extremities dates back to the time he was in...[active service]."  The Veteran was noted to have hypercholesterolemia and hyperlipidemia that was untreated.  Due to the progression of PAD, surgery was performed in 1998.  Repeat procedures were performed in 2004 and 2006.  Dr. T.P. stated that "this condition dates to the days when [the Veteran] was in the Air Force.  He had treatment for hyperlipidemia and his leg symptoms were consistent with claudication at that point in time."  Dr. T.P. opined that the Veteran's PAD or vascular condition started during active service and continued since that time.

In a March 30, 2009 statement, Dr. M.L.C. associates the Veteran's in-service cholesterol level to his post service diagnosis of PAD.  The physician stated that the Veteran's PAD, affecting his legs, was "almost wholly due to [his] hypercholesterolemia and hypertension...diagnosed prior to [the Veteran's] discharge from active service."  Dr. M.L.C. reiterated that the Veteran's current disability was a continuation of background conditions of severe hypercholesterolemia and hypertension that were initially diagnosed on active duty.   

The Veteran is competent to report the symptoms of his lower extremity disorder, such as pain, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  There is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  His reports are credible.

Dr. T.P. concluded that the Veteran's vascular condition started during active service and continued since that time.  Dr. M.L.C. opined that the Veteran's current disability was due, in part, to a continuation of severe hypercholesterolemia that was initially diagnosed on active duty.

There is no medical opinion of record to contradict the physicians' conclusions.

As the weight of the evidence reflects that the Veteran had high cholesterol in service, has a current bilateral lower extremity vascular disorder, and all medical opinions link the current disability to service, with no post-service vascular injury, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the lower extremity vascular disorder, diagnosed as PVD and PAD, are met.  38 U.S.C.A. §§ 1110 and 1131, 5107(b); 38 C.F.R. § 3.303.  Gilbert.


ORDER

New and material evidence has been received to reopen the claims for service connection for hypertension, a lumbar spine disability, flat feet/foot pain problems, and nerve damage due to a vasectomy.

Service connection for heart disease, status post, myocardial infarction, is granted.

Service connection for arterial stenosis of the left and right lower extremities (claimed as blockage) is granted.


REMAND

During his September 2014 Board hearing, the Veteran testified that he received disability benefits from the Social Security Administration (SSA) since 1990 due to heart disease.  An April 1992 SSA letter indicates that the Veteran had been found totally disabled since September 1990.  The administrative decision and records considered by the SSA in its award of disability benefits must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board's finding of new and material evidence entitles the Veteran to examinations for lumbar spine, flat feet/foot pain problems, hypertension, and nerve damage due to a vasectomy, entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

The Veteran has variously asserted that he has hypertension and cardiac arrhythmia/an abnormal EKG, including as due to exposure to herbicides, or including as due to his heart disease, status post myocardial infarction.  

Given the Board's decision that grants service connection for heart disease, a VA examination is necessary to determine whether the Veteran's service-connected heart disability aggravated hypertension and cardiac arrhythmia.  38 C.F.R. § 3.310 (2014).

The Veteran also asserts that he has prostatitis due to exposure to herbicides, residuals of pseudomonas-external ear infections, a right shoulder disability, a chronic left foot synovial cyst, status post removal, thoracic and cervical spine disabilities, and IBS, that started in service and continued since that time.  See Board hearing transcript at pages 36-37.  See also January 29, 2009 record from Dr. S.D.B. (discussing the Veteran's claimed disabilities).

In light of the Veteran's statements attesting to his claimed disabilities during service, and the varied diagnoses since discharge; VA examinations are needed to assess the whether prostatitis, pseudomonas-external ear infections, a right shoulder disability, a chronic left foot synovial cyst, status post removal, thoracic and cervical spine disabilities, and IBS are related to service.  See McLendon v. Nicholson, 20 Vet. App. at 79. 

The record also shows that the Veteran last underwent VA examination in May 2009 regarding his service-connected left ankle and hemorrhoid disabilities.  The examiner did not discuss the hiatal hernia disability.  A new examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d at 1378. 

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Although the Veteran does not currently meet the percentage requirements for TDIU, VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2014).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (Director of C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran testified that he received non-VA medical treatment.  See Board hearing transcript at page 8.  He indicated that his "very latest" medical records were not submitted.  Id. at 9.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete authorizations for VA to obtain all additional records of private treatment since 2009 for the disabilities at issue on appeal.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2.  Contact the SSA and request a copy of the administrative decision and all records considered in conjunction with its award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him.
   
3.  After completing the development requested above, schedule the Veteran for VA examinations by appropriate physicians to determine the current severity of his service-connected hiatal hernia, left ankle, and hemorrhoid disabilities.  All indicated tests and studies should be performed.
   
Each examiner should provide reasons for the conclusions reached, in a printed report.


With regard to the left ankle disability:
i. The examiner should comment on whether there is limited motion that is marked or moderate and the presence of any ankylosis. 

ii. The examiner should report the extent of any additional limitation of motion due to pain, incoordination, weakened movement excess fatigability and flare-ups.  The Veteran is competent to report the extent of limitation of motion during flare-ups. 

iii. The examiner should provide an opinion as to the severity of any associated left foot disability.

iv. The examiner should provide an opinion as to whether the Veteran would be equally well served by amputation at the site of election.  The examiner should provide reasons for this opinion.


4.  Schedule the Veteran for VA examinations performed by a physicians to determine whether any current prostatitis, residuals of pseudomonas external ear infections, right shoulder disability, chronic left foot synovial cyst status post removal, left foot, lumbar, thoracic, and cervical spine, disabilities, flat feet problems, and nerve damage due to a vasectomy, started in service or is otherwise the result of a disease or injury in service.  

A current disability means that the disability was present at any time since 2009.

The Veteran's claims file must be reviewed by the examiner.  The examiner should address the following.

If the Veteran has prostatitis, residuals of pseudomonas external ear infections, right shoulder disability, chronic left foot synovial cyst status post removal, left foot, lumbar, thoracic, and cervical spine, disabilities, flat feet problems, or nerve damage due to a vasectomy; the examiner should provide an opinion as to whether it is at least as likely as not that such disorder(s) were incurred in or aggravated by active service or are otherwise related to active service, including as due to exposure to herbicides as to the prostatitis disability.

The examiner should consider notations in the April 1972 and March 1980 service treatment records regarding back pain, the October 1985 records regarding a vasectomy, August 1978 record regarding ear infection and April 1987 record regarding eustachian tube dysfunction, the February 1987 record regarding right foot pain, and the March 1987 record regarding prostatic problems.

The examiner should provide reasons for these opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified. 

5.  Schedule the Veteran for a VA examination by a physician to determine whether current hypertension and cardiac arrhythmia/abnormal EKG disabilities are related to service.  The claims file including this remand should be reviewed by the examiner.  All indicated tests and studies should be performed.  

The examiner should address the following:

b. Cardiac Arrhythmia/Hypertension
i. Is any hypertension or cardiac arrhythmia disability shown since 2009 at least as likely as not caused by a disease or injury in active service, including exposure to herbicides (including the instances of elevated blood pressure shown in the March 1980, September 1985, and April 1987 service treatment records)?

ii. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension or cardiac arrhythmia was caused (in whole or in part) by his service-connected heart disease, status post myocardial infarction disability?

iii. If not caused by the heart disease disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension or cardiac arrhythmia was aggravated (made worse) by his service-connected heart disease disability? 

iv. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of hypertension or cardiac arrhythmia prior to aggravation?

The examiner must provide reasons for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for hypertension or cardiac arrhythmia in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified. 

c. TDIU

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities would at least as likely as not, preclude the Veteran from securing and following substantially gainful employment for which he would otherwise be qualified.  The examiner should note the reported SSA finding that the Veteran is disabled primarily by the heart disability.

Reasons should be provided for all opinions.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disability, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

2. If the Veteran does not meet the percentage requirements for a TDIU at any time since 2009, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

3. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Then return the case to the Board, if in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


